Title: Notes on Pinckney Case, 19 March 1797
From: Adams, John
To: 



March 19. 1797,

There are 3 Cases which may now be supposed.
1. Mr Pinckney may be recd and in a fair and honourable Train of Negotiation.
2. Mr Pinckney may be neither recd nor rejected, but kept in suspence.
3. Mr Pinckney may be rejected, with Circumstances of Indignity Insult and Hostility
+ Which will render it at least questionable whether any other diplomatic Measures can be adopted.
4. Mr Pinckney may be rejected for Causes real or pretended which will admit of a further Essay at Negotiation.
In the 2d. of these Suppositions Shall the Senate be conviened alone, or Congress.
In the 3d Congress must be called—and in that Case, shall any diplomatic Mission be nominated to the Senate? and what defensive Preparations shall be recommended to Congress. In Case any further diplomatic Mission is nominated to the Senate what shall be its Instructions? will not a thorough revision of the Treaties and Conventions with France be necessary and what new System shall be proposed directly, eventually or conditionally.
Will each Minister make up his mind upon this subject and draw up a sketch of a Plan.
In Case Congress is convened, what shall be the Speech? Will each Minister turn his Thoughts to this subject and minute his Ideas as they occur.— Shall an Embargo, general or partial be recommended? Can a partial Embargo be practicable?
Shall it be recommended to Congress to authorise by Law, any Armament or Equipment of Vessells for Defence?
Shall Letters of Mark and Reprizals be recommended to be granted?
Shall any vigorous Efforts to compleat, arm man and employ the Frigates be recommended?
Shall any further Exertions towards a naval Power be recommended?
Shall any Augmentation of the Army be recommended?
Shall any Additional fortifications be recommended?
Shall any Additions to our Artillery Armed Ammunition &c be proposed?
Shall Privateers be proposed to be let loose?
